Citation Nr: 1029914	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  06-27 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for a low back 
disorder.

2.  Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for a left 
shoulder condition.

3.  Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for a left knee 
condition.

4.  Whether new and material evidence has been received to reopen 
a previously denied claim of service connection for a cervical 
spine disorder, claimed as a neck condition.

5.  Entitlement to service connection for a kidney disorder. 

6.  Entitlement to service connection for sleep problems.

7.  Entitlement to service connection for an irregular heartbeat.

8.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to December 
1976.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing in September 2009.  A transcript of the hearing is 
of record.  The record was held open for 60 days to allow the 
Veteran to submit additional evidence, however, no additional 
evidence was received.

The issues of service connection for a low back disorder, to 
include degenerative disc disease, L5-S; an irregular heartbeat, 
claimed as coronary tachycardia; and a sleep disorder, claimed as 
insomnia are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 1977 administrative decision, the RO determined 
that a back injury sustained by the Veteran in September 1976, 
was proximately caused by the Veteran's willful misconduct, and 
not incurred in the line of duty.  The Veteran did not initiate 
an appeal of the adverse determination.

2.  Service connection for residuals of a back injury, and left 
shoulder, left knee, and neck conditions were denied by the RO in 
a March 2004 rating decision.  The Veteran did not initiate an 
appeal of this adverse determination.

3.  As it relates to the claimed low back disorder, the evidence 
associated with the claims folder subsequent to March 2004 is 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.

4.  As it relates to the claimed left knee, left shoulder, and 
neck conditions, the evidence submitted since the March 2004 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection, and 
does not raise a reasonable possibility of substantiating the 
claims.

5.  The record contains no competent medical evidence of a 
current kidney disorder that is related to service.




CONCLUSIONS OF LAW

1.  The unappealed March 2004 RO decision, which denied the 
Veteran's claim for service connection for a back disorder, is 
final.  New and material evidence has been received; therefore, 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).

2.  The unappealed March 2004 RO decision, which denied the 
Veteran's claim for service connection for a left shoulder 
condition, is final.  New and material evidence has not been 
received and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  The unappealed March 2004 RO decision, which denied the 
Veteran's claim for service connection for a left knee condition, 
is final.  New and material evidence has not been received and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).

4.  The unappealed March 2004 RO decision, which denied the 
Veteran's claim for service connection for a neck condition is, 
final.  New and material evidence has not been received and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).

5.  A kidney disorder was not incurred or aggravated as a result 
of active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

By a letter dated in May 2005, the Veteran was notified of the 
evidence that was necessary to substantiate his claims.  He was 
told what information he needed to provide, and what information 
and evidence that VA would attempt to obtain.  The Veteran was 
not provided with the requisite notice with respect to the 
Dingess requirements.  However, the claims to reopen, with the 
exception of the low back claim, and the claim for service 
connection for a kidney disorder are being denied.  Therefore, 
the failure to provide notice pursuant to Dingess is harmless and  
adjudication of these claims would not cause any prejudice to the 
Veteran.

As to reopening the previously denied claims of service 
connection for the low back, cervical spine, left knee and left 
shoulder conditions, the May 2005 letter gave the Veteran notice 
of the basis for the prior final denial of the claims, and 
informed him as to what information or evidence is necessary to 
reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

The VCAA requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a claim.  
The Veteran's available relevant service, VA and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  
It is noted that, in August 2005, the RO was notified by Dr. 
Grossman's office and Raritan Bay Regional Medical Center that 
they did not have any records pertaining to the Veteran.  The 
Veteran was notified of this in the December 2005 rating 
decision.  See 38 C.F.R. § 3.159(e).  The duty to assist also 
includes providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a claim.  VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The Veteran was not afforded a VA examination in connection with 
his claim of service connection for a kidney disorder.  He was 
also not afforded an examination in regards to the claims to 
reopen service connection for left shoulder condition, a left 
knee condition, and a cervical spine disorder.  However, there is 
no evidence of kidney, left shoulder, left knee, or cervical 
spine conditions in service, or at present.  Moreover, there is 
no indication that the Veteran has a current kidney disorder that 
may be related to service.  Also, when a claim is one to reopen a 
finally decided claim, VA is not obligated to provide a medical 
examination or obtain a medical opinion until new and material 
evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2009).  Based on the evidence, a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  

Finally, the Board notes that there are several documents in the 
claims folder that have not been translated from Spanish to 
English.  One is a school certification form dated in April 2005, 
another is a death certificate for M.L.C.R., and the last is a 
December 1980 birth certificate for J.C.R.  As none of these 
documents is relevant to the issues addressed herein, additional 
delay to translate the documents is not warranted.  

In sum, the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled and no further action is necessary under 
the mandate of the VCAA.

I. New and Material Evidence

Service connection may be granted for a disability resulting from 
an injury sustained or disease incurred in the line of duty or 
for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2009).

Once a denial of a claim of service connection has become final, 
it cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108.  "New" evidence 
is defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the Veteran's claim unless 
it is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
see also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

In July 1977, the RO issued an administrative decision which 
denied the Veteran's claim of entitlement to service connection 
for residuals of a back injury.  The RO noted that residuals of a 
back injury were the result of a motor vehicle accident caused by 
the Veteran's own willful misconduct; specifically, reckless 
driving.  It was determined that the accident had not occurred in 
the line of duty and thus, the Veteran was barred from VA 
benefits for residuals of a back injury.  The Veteran did not 
appeal this administrative decision and it became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran attempted to reopen his claim of service connection 
for residuals of a back injury in June 2003.  In a March 2004 
rating decision, the RO determined that no new and material 
evidence had been submitted to reopen the prior claim.  The 
Veteran did not initiate an appeal of this adverse determination 
and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In the March 2004 rating decision, the RO also denied claims of 
service connection for a left shoulder, left knee, and neck 
condition.  The RO found that there was no evidence of current 
left shoulder, left knee, and neck conditions.  The Veteran did 
not initiate an appeal of this adverse determination and it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
 
At the time of the March 2004 rating decision, the pertinent 
evidence of record included the Veteran's service treatment and 
administrative records; VA treatment records dated from August 
1979 to October 1979, April 2001, and from March 2003 to 
September 2003; and VA examination reports dated in March 1978 
and December 2003, with an addendum dated February 2004.  

The service treatment records revealed the Veteran was involved 
in a motor vehicle accident in September 1976.  He was treated 
for pain in his neck, left shoulder, left knee and ankle, and 
back.  The diagnosis was minor bruises and abrasions compatible 
with motor vehicle accident as described.  X-rays of the 
lumbosacral spine that were performed in October 1976 revealed an 
acuteness of lumbosacral angle which had not been present on a 
prior X-ray conducted in December 1975.  

Administrative records included an Armed Forces Traffic Report, 
completed the day of the accident, which showed the accident 
occurred while the Veteran was traveling on B [redacted], in a 
government-owned truck.  His was the only vehicle involved in the 
accident.  The Veteran was cited by the Security Police Squadron 
for reckless driving in regards to the accident.  Accident 
reconstruction diagrams in the report reflect that the Veteran's 
estimated speed at the time of the accident was 60 miles per 
hour.  

Administrative records also include a Vehicle Damage Record which 
indicated that the road conditions were dry, but holes, ruts, 
bumps, and other debris were present on the roadway.  The record 
also indicated that the driver of the vehicle in question (i.e. 
the Veteran) was traveling "too fast."  An official statement 
dated in October 1, 1976, from the Maintenance Superintendent who 
observed the scene, noted in his report that it appeared the 
Veteran had come down the hill too fast for the type of road and 
lost control of the vehicle.  

The post-service March 1978 VA examination shows no medical 
conditions were diagnosed.  

VA treatment records show complaints of back, left knee, and neck 
pain.  X-rays of the cervical spine conducted in April 2001 were 
negative.  In May 2003, cervical spine X-rays showed myofascial 
spasm, but were essentially normal otherwise.  X-rays of the left 
knee conducted in May 2003 were normal.  X-rays of the lumbar 
spine performed in April 2001, were essentially negative except 
for minor degenerative changes.  In May 2003, lumbar spine X-rays 
revealed narrowing of the L5-S1 disc space posteriorly, probably 
degenerative. 

A December 2003 VA examination report showed that the Veteran was 
found to have current diagnoses of mild degenerative disc 
disease, L5-S1; pain, cervical spine; pain, left shoulder; and 
pain, left knee.  In a February 2004 addendum, the examiner 
stated that he was unable to provide an opinion on the etiology 
of the left shoulder, left knee and neck conditions because no 
actual medical condition was found involving those joints.

In February 2005, the Veteran requested that his claim for 
service connection for the residuals of a back injury, and the 
left shoulder, left knee, and neck conditions be reopened.

Evidence added to the record after the 2004 rating decision 
included: correspondence from the River Hills Chiropractic Clinic 
dated in July 1998 and February 2005; VA outpatient treatment 
records from May 2003 to August 2006; and transcripts of 
testimony provided at RO and Travel Board hearings, in March 2007 
and September 2009, respectively.

Correspondence from the River Hills facility indicated that the 
Veteran was treated once, between 1992 and 1998 for neck pain 
related to an auto accident; and on other occasions for low back 
pain, diagnosed as degenerative disc disease.  The VA treatment 
records are negative for any diagnosed condition of the left 
knee, left shoulder, or neck.  

The March 2007 RO hearing transcript shows the Veteran indicated 
his current back, knee, shoulder and neck difficulties were 
related to the 1976 motor vehicle accident.  He also reported 
that there were no posted speed limit signs upon which he was 
driving when the accident occurred, or that he failed to observe 
them.  He stated that his supervisor had orally advised him that 
the speed limit on B [redacted] was 45 miles per hour.  He 
further indicated that there were no signs indicating access was 
restricted on the road.  At the Board hearing, the Veteran 
testified that he injured his back, knee, shoulder and neck 
during the 1976 accident.  He also testified as to what he 
believed his current diagnoses were.

As it relates to the claimed low back disorder, an unestablished 
fact necessary to substantiate the claim is that the Veteran's 
1976 motor vehicle accident was not the result of the Veteran's 
own willful misconduct, and thus was incurred in the line of 
duty.  For the purposes of reopening the claim, the Board finds 
that the Veteran's testimony that no speed limit signs were 
posted, and no signs were posted on the road prohibiting access 
upon the road he was traveling are presumed to be credible.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Such testimony 
calls into question the conclusions reached by the RO concerning 
the circumstances surrounding the Veteran's accident in the 
truck; specifically that he engaged in reckless driving.  The 
Veteran's testimony raises at least a reasonable possibility of 
substantiating the claim.  To this extent only, the claim of 
service connection for a low back disorder is reopened.

As it relates to the claimed left knee, left shoulder and neck 
conditions, the Board finds that the evidence obtained and 
submitted in connection with the claims, while new, is not 
material.  The unestablished facts necessary to substantiate the 
claims are current evidence of the claimed conditions and a nexus 
between these conditions and an injury or disease incurred in the 
line of duty during active duty military service.  Although the 
Veteran continues to maintain, as he did in connection with the 
prior claim, that he has current disabilities involving these 
joints, and that they were caused by the auto accident in 
service; the newly submitted evidence does not include diagnoses 
of left shoulder, left knee and cervical spine conditions.  The 
Veteran testified during the Board hearing that he now has pain 
in the left knee, arthritis and a meniscal tear.  He also 
testified that a cervical vertebrae was turned sideways.  To the 
extent that the Veteran reports that he currently has medical 
conditions, such assertions were made in connection with the 
prior claim and those statements are cumulative.  Moreover, the 
Veteran as a lay person is not competent to diagnose medical 
conditions to include arthritis, a meniscal tear and a vertebral 
condition.  Thus, the new evidence presents no reasonable 
possibility of substantiating the claims.  As new and material 
evidence has not been presented on the claims of service 
connection for a left shoulder, left knee, and neck condition, 
the claims are not reopened. 

II. Service Connection

Service connection may be granted for a disability resulting from 
an injury sustained or disease incurred in the line of duty or 
for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2009).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period, which is related to a current 
disability.  In addition, certain chronic diseases, including 
calculi of the kidney and nephritis, may be presumed to have been 
incurred or aggravated during service if they become disabling to 
a compensable degree within one year of separation from active 
duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service treatment records are negative for any findings relevant 
to a kidney disorder.  These records also do not reveal any 
findings of a congenital absence of one of the Veteran's kidneys.  

Post-service VA treatment records show the Veteran was receiving 
long-term treatment for schizophrenia, including use of 
psychopharmaceutical therapy.  The treatment records also show 
that one of the drugs used was Lithium.  In January 2001 VA 
treatment notes, the Veteran's treating physician noted that the 
Veteran had expressed delusions that a neck injury in service was 
etiologically related to the loss and/or dysfunction of his 
kidney, because the neck injury caused his adrenal gland to 
replace his kidney functions.  Current kidney functioning tests 
were ordered.  Clinic notes dated in February 2001 reflect that 
the physician was able to verify through a 1989 private hospital 
record of an intravenous pyelogram (IVP) that the Veteran had 
only one enlarged kidney.  The Veteran's kidney function test 
results were "very good;" however, the Veteran was advised to 
discontinue lithium at that time.  

Additional VA clinical notes show that the Veteran began taking 
lithium again in May 2003 and again in October 2003.  Notes dated 
in 2004 show that the Veteran had marginal compliance with his 
pharmacological treatment and his last lithium level was less 
than therapeutic.  He was advised to take an alternative mood 
stabilizer other than lithium, since he only had one kidney.  
Notes dated in October 2004 reflect no genitourinary complaints 
and the Veteran's medication lists showed that lithium had been 
discontinued.  A December 2005 clinic note reflects that the 
Veteran had problems in the past with Lithium affecting his 
kidney.

At a September 2009 hearing, the Veteran testified that his left 
knee hit his abdomen during the motor vehicle accident in 
service.  He stated that shortly after separating from service, 
he experienced an episode where he had hemorrhaging from his 
nose-a symptom which he appears relate to kidney trauma.  The 
Veteran further testified that in 1989, he was told that he had 
been born with only one kidney.  He denied any treatment for a 
kidney condition and reported that he had not been diagnosed with 
a kidney condition in relation to his motor vehicle accident.  

The Veteran claims service connection for a kidney condition.  An 
initial question is whether the Veteran has a current chronic 
kidney condition.  A current disability is demonstrated if the 
condition is shown at any time since submission of the current 
claim, even though it may have resolved.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  

While the Veteran was noted to have kidney problems due to 
lithium usage by history, a kidney condition has not been 
diagnosed in the numerous VA treatment records in the claims 
folder.  Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, 
in the absence of proof of a present disability manifested as a 
kidney condition (and, if so, of a nexus between that kidney 
condition and service), there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 143- 144 (1992).  

Even if the Board were to find that the Veteran has a kidney 
disorder, the evidence fails to show that the Veteran has a 
kidney disability that is or may be related to service or that he 
had a pre-existing kidney condition that was aggravated by 
service.  The Veteran's lay statements are not competent to 
diagnose a kidney condition and provide a nexus to service.  
Accordingly, his statements that he currently has a kidney 
disorder that is related to service are not entitled to any 
probative weight.  

In sum, the criteria for establishing service connection for a 
kidney disorder have not been established.  38 C.F.R. § 3.303.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence has been received to reopen a 
previously denied claim of service connection for a low back 
disorder, claimed as degenerative disc disease, L5-S1, and the 
claim is reopened.

New and material evidence has not been received to reopen a 
previously denied claim of service connection for a left shoulder 
condition, and the claim is not reopened.

New and material evidence has not been received to reopen a 
previously denied claim of service connection for a left knee 
condition, and the claim is not reopened.

New and material evidence has not been received to reopen a 
previously denied claim of service connection for a cervical 
spine disorder, and the claim is not reopened.




REMAND

Low back disorder

The Veteran seeks service connection for a low back disorder.  
Based on the evidence of record, additional development is 
necessary.

Service treatment records show that prior to the September 1976 
vehicle accident, the Veteran complained of low back pain in 
November and December 1975.  He was diagnosed with muscle strain 
and back strain at that time.  X-rays conducted in December 1975 
were normal.  In connection with the 1976 motor vehicle accident, 
the Veteran was treated for back pain and diagnosed with 'minor 
bruises and abrasions compatible with motor vehicle accident as 
described.'  X-rays of the lumbosacral spine conducted in October 
1976 revealed an acuteness of lumbosacral angle, which was not 
present on the prior December 1975 X-ray examination.'  

Post-service X-rays of the lumbar spine conducted in April 2001, 
were essentially negative except for minor degenerative changes.  
In May 2003, lumbar spine X-rays revealed narrowing of the L5-S1 
disc space posteriorly, probably degenerative. 

The Board has reopened the previously denied claim of service 
connection for a low back disorder.  This action does not, 
however, serve to overturn the July 1977 Administrative decision 
which found residuals of the back injury sustained in September 
1976 were not incurred in the line of duty.  This particular 
issue will be addressed on the merits in a later Board decision.  

The Board believes that it is necessary to determine whether the 
currently diagnosed low back disorder (i.e. degenerative disc 
disease, L5-S1) is a residual of the 1976 motor vehicle accident 
or some other event in service.  In this regard, the Board notes 
that in the March 2004 rating decision, the RO stated that the 
Veteran had no back condition prior to the vehicle accident.  
However, the service treatment records showed complaints of back 
pain in November 1975 and December 1975.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA has a duty to 
obtain a medical examination or opinion when such examination or 
opinion is necessary to make a decision on the claim.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In a February 2004 addendum 
to a December 2003 VA examination report, a VA examiner provided 
the diagnosis of degenerative disc disease, L5-S1, but failed to 
offer any opinion regarding the etiology of that disorder.  Given 
the foregoing, the Board finds that a competent medical opinion 
is needed in order to determine whether the currently diagnosed 
degenerative disc disease, L5-S1 is a residual of the 1976 car 
accident (which was determined to not have occurred in the line 
of duty), or whether it is related to some other incident of 
military service, such as the muscle strain and back strain 
conditions which were diagnosed and treated in 1975.  

Irregular heartbeat 

The Veteran seeks service connection for an irregular heartbeat, 
claimed as tachycardia.  

Service treatment records are negative for a diagnosed heart 
condition or findings related to tachycardia or an irregular 
heartbeat.  Beginning in January 2005, VA outpatient treatment 
records show a complaint of increased heart rate with onset two 
years prior, and a diagnosis of tachycardia (caffeine, smoking).  
In July 2005, he reported having new onset chest pain.  

The Veteran has testified that he first noticed symptoms of 
tachycardia in 1999, after using Prolixin, Decanoate, and 
Seroquel anti-psychotic medications.  He has not been afforded a 
VA examination with regard to this issue.  The Board notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 (2009) and compensation is 
payable for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Based upon the above, VA 
examination is warranted.  



Sleep disorder, to include insomnia

Service treatment records show that the Veteran reported frequent 
trouble sleeping on his November 1976 physical examination for 
separation.  He was noted to have used medication for this 
problem.  Post-service VA treatment records reflect complaints of 
sleep disturbances that appear to be associated with the 
Veteran's antipsychotic medication prescribed for his service-
connected schizophrenia disorder.  These long-standing complaints 
are noted to have periodically flared-up and resolved, with no 
diagnosis for a chronic sleeping disorder being made.

The Veteran has testified that he has insomnia and/or cabin fever 
which was caused by a practical joke played on him in service by 
an individual identified as Sgt. [redacted].  He alleged that while 
stationed in Alaska, and during a period of continuous daylight, 
Sergeant (Sgt.) [redacted] woke him up in the very early morning 
hours, 12 hours before he was to report to duty.  The Veteran 
reports a continuity of disturbed sleep symptomatology since 
then.

The claims file contains a lay statement from Sgt. [redacted], in 
which he acknowledges that he did play such a joke on the 
Veteran, and that the Veteran "caught insomnia from that day 
on."  

The Board believes that VA examination would be helpful in 
determining whether the Veteran has any chronic sleep disability, 
separate and apart from his service-connected psychiatric 
disorder; and whether any current chronic sleep disorder found is 
related to military service, or the antipsychotic medications 
prescribed for his service-connected schizophrenia disorder.  

In addition, it is noted that the veteran receives medical care 
through VA.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Court of Appeals for Veterans Claims held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that date from August 
2006.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA 
medical records pertaining to the Veteran 
that date from August 2006.

2.  Schedule the Veteran for an appropriate 
VA examination with regard to his claim for 
service connection for a low back disorder, 
to include degenerative disc disease, L5-S.  
The claims file must be forwarded to the 
examiner and the examiner should note in the 
examination report that the claims folder was 
reviewed.  The examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not (i.e. at least a 50 percent 
probability) that the currently diagnosed 
degenerative disc disease, L5-S1 is 
etiologically related to the September 1976 
motor vehicle accident in service, the back 
strain/muscle strain treated in November and 
December of 1975, or any other incident of 
service.  A rationale must be provided for 
all opinions expressed.

3.  The Veteran should be scheduled for the 
appropriate VA examination with regard to his 
claim for service connection for  an 
irregular heartbeat.  The claims file must be 
made available to, and reviewed by the 
examiners.  The examiner should opine as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current tachycardia and/or other condition, 
if found, is related to the Veteran's period 
of active service?  If not, is it at least as 
likely as not that the Veteran's service-
connected schizophrenia (including as a 
result of prescribed medications), caused or 
aggravated (permanently worsened) any current 
tachycardia and/or other diagnosed condition?  
If the condition was permanently worsened, 
the examiner should state whether the 
aggravation is a result of the natural 
progress of the condition.  The examiner 
should provide rationales for these opinions.

4.  The Veteran should be scheduled for the 
appropriate VA examination with regard to his 
claim for service connection for a sleep 
disorder, claimed as insomnia.  The examiner 
should indicate such review was accomplished.  
All indicated tests should be performed, and 
all findings reported in detail.  The 
examiner should answer the following 
questions: Does the Veteran have chronic 
sleep impairment that is part of the service-
connected psychiatric condition?  If not, is 
it at least as likely as not (50 percent 
probability or greater) that any current 
chronic sleep disorder, if found, is related 
to the Veteran's period of active service?  

If not, is it at least as likely as not that 
the Veteran's service-connected schizophrenia 
(including prescribed anti-psychotic 
medications), caused or aggravated 
(permanently worsened) any current chronic 
sleep disorder found on examination?  If 
aggravation is found, the examiner should 
opine as to whether the aggravation is due to 
the natural progress of the disease.  The 
examiner should provide rationales for these 
opinions.

5.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


